Title: Edward Coles to James Madison, 31 October 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Philadelphia
                                
                                Oct: 31. 1834
                            
                        
                        In returning you my grateful acknowledgements for your highly prized letter of the 15th instant, I cannot
                            refrain, though very reluctant to give you trouble, from making a few remarks in reply, and in explanation of what you
                            call my "one sided view of subjects which ought to be viewed on both sides whatever be the decision on them".
                        In asking your opinion of, and invoking your interposition to arrest certain obnoxious principles and
                            practices of the President, I of course confined myself to such and such only as I considered so. That my remarks were all
                            in disapprobation—or if you please on one side—was natural & to have been expected from me entertaining the
                            opinions I did of the Presidents conduct. That my strictures may have been too strong is probable, as they were prompted
                            by highly excited feelings, created by the apprehension that some of the most vital principles of the Constitution were in
                            the act of being saped by a popular military chieftain, who had in every station he had filled shown a disposition to
                            usurp, abuse, or enlarge his powers, and who had the talent of enlisting partisans as well in political parties as in
                            military ranks, & inspiring them with a zeal & devotion which knew no bounds but his wishes.
                        It was not my intention to bring in review the principles & conduct of the different parties which
                            have from time to time agitated the Country; nor of the conduct and pretensions in times past of the different co-ordinate
                            Departments of the Govt.; but simply to obtain your opinions, in a form to be preserved, of some of the novel
                            Constitutional doctrines which have been lately promulgated by the President, and addressed, under different appellations,
                            to the people, to Congress, & to his Cabinet, in formal and elaborate political treatises, intended to embrace and
                            set forth the creed of the party of which he is the head and founder. The accuracy of these doctrines have no connection
                            or relation, as I conceive, with the conduct of the Senate, or any of the other Depts of the Govt, & therefore I
                            can see no necessity or occasion for taking into view the course of that body—especially its conduct many years ago—for
                            which the Members of the present Senate are no more responsible than the present Chief Magistrate is for improper claims
                            set up by any of his predecessors in office.
                        When you observed that "Candor & consistency obliged you in denouncing the heresies of one side not
                            to pass in silence those of the other", I understood you to refer on the one hand to the recent heresies of the President,
                            & on the other to those of the present Senate, a majority of which consist of his political opponents. I did not
                            suppose you alluded to the conduct & pretensions of the Senate years since, or of the individual opinions of its members, expressed in debate on its floor, or out of its walls in dinner speeches. I
                            have at hand no documents to refer to, but if my memory do not greatly deceive me, the present Senate, nor any other
                            Senate since the present Chief Magistrate came into power, has set forth claims or pretensions such as you describe. But
                            if I should be mistaken in this, I must still contend that improper claims of the Senate (and I readily admit those you
                            mention are and would be such) if made, not by a former, but by even the present Senate, would be no justification of the
                            President for those he has recently set up; and therefore I do not perceive their connection or relavency in considering
                            the Constitutional soundness of his doctrines. If it could have been shown that a similar or analogous course had been
                            pursued by any of the Presidents predecessors in office, it might have been adduced as precedent, to which reference might
                            properly be made; but I can see no precedent or excuse for him in the abuse of power by other co-ordinate departments of
                            the Govt. So far from the present antagonist attitude of the President & Senate excusing him for any of his
                            late assumptions & abuses of power, it seems to me it might be urged with much more propriety in excuse for the
                            Members of the Senate, that as violence begets violence, & extreme drives to extreme, the irritation and violence
                            of the President, united with his novel & alarming principles & practice, had irritated & alarmed
                            many of his opponents, and hurried them into excesses, both in expressions & acts, which under other circumstances
                            they would not have given into.
                        I cannot permit this occasion to pass without expressing the great pleasure I derived from your views so
                            concisely, yet so clearly & distinctly expressed, of the powers of the President in relation to making diplomatic
                            and Consular appointments during the recess of the Senate. Concuring entirely with you, I could not but be concerned at
                            the extent to which opposite opinions prevailed, and that too in quarters where we had a right to expect sounder views on
                            such questions. But ought I not to remind you that these erroneous views were brought forward & urged with great
                            force & ingenuity, & with considerable effect, against the Administration of J. Q. Adams by the friends of Gen: Jackson—and to ask if it is now right to avail ourselves of them to
                            extenuate the conduct of President Jackson. When you charge this conduct of the friends of Gen: Jackson on his opponents,
                            have I not reason to fear that your impression that my views were too much on one side has inadvertently led you further
                            on the opposite side than you would otherwise have gone in this & perhaps other instances.
                        Associated for so many yours with you; enjoying such opportunities of studying your precepts, &
                            profitting by your example; venerating your character; & feeling for you a filial affection, I am always
                            distrustful of my opinions when they differ from yours on any subject, particularly political, where I flatter myself I am
                            specially your pupil. In accounting for the present apparent difference in our views, I am sensible that I am much more
                            excitable than you, & of course more apt to be mislead; that you have more experience in the good sense of the
                            people, in correcting the workings of passions & parties; & that some allowance ought to be made for the
                            exculpatory views & explanations you receive from those that are near you, & in whom you have confidence;
                            and also from your naturally amiable disposition, which induces you to soften harsh & offensive expressions,
                            & to take the most favourable & respectful views of the motives & conduct of those whose course
                            you do not approve. When proper allowance is made for these peculiarities, & other differences in our situation, I
                            do not believe we shall be found to differ very essentially—indeed I know we did not in the many free & full
                            conversations we have held on the very doctrines & conduct of the President which have been brought into review in
                            our present correspondence. I am sincerely & unchangeably yours
                        
                            
                            
                            
                        
                                                
                            Ed: Coles
                            
                        Having crowded in on the enclosed sheet all I had to say on one subject, I take up
                            this partly to enclose it, and partly to add something additional on other subjects.
                        A few days since I was enquired of, if you still owned the House & lot occupied by Mr. Cutts in
                            Washington, and if so whether you wished to sell, & what was your price for it? The Gentleman expressed a wish
                            that I would ascertain & let him know your terms.
                        Did my friend Monroe, of New York, send you the writings of Alexr: Hamilton & John Jay, which have
                            been lately published by their sons as I requested him?
                        Not being able to procure any comfortable accommodation that was suitable, and my Wife having a particular
                            aversion to being in a Boardinghouse this winter, and anxious for a private & comfortable house where she could
                            have her Mother & Sister with her, particularly at an interesting crisis, and having
                            the good fortune to find a House & furniture to let until the 10th of June next; I have taken it, & shall
                            remove into it in about a week. The house is situated high up in Chesnut St in a pleasant part of the City, and is
                            completely furnished, except in plate, China, glass, & table & bed Linens of which there are none. I gave
                            more than I ought, but it was the only house with furniture that could be obtained. It will afford us an opportunity, at
                            less cost than in any other mode, to try housekeeping in Phia. This I am desirous of doing, as my Wife is very anxious to
                            reside here—and it is doubtful whether we have the means of doing so, and if we had whether I should be happy with so
                            little to do. We shall now be able to make the experiment this winter. I shall have very little to do, & shall
                            have much time to devote to my friends. I need not tell you how I should be gratified to have it in my power to serve you
                            or Mrs. Madison.
                        In the letter which I wrote you about a week since, I mentioned that our old friend B. Bassett had come on
                            here for the purpose of being operated on for the Stone. About the time I wrote he was taken with chills & fever,
                            and Dr. Physick has decided not to operate until his general health is restored, and has advised him to return home, and
                            to come again in the Spring to be operated on. I saw him the day before yesterday, when I was in the City (for I am still
                            at Mr. Roberts’ in the Country) and both his health & spirits seemed bad. He hoped his health & strength
                            would enable him to setout about this time for Va
                        Our old friend James Brown has been confined to his bed for the last month by his old disease. He seems to
                            despair of ever regaining his health, and thinks it doubtful if he ever is able to leave his room. He looks pretty well
                            however, and talks with more animation & bitterness than I write against the conduct of the President. You know I
                            presume that he has never recovered from the attack he had one or two years ago.
                        Mrs Coles unites with me in offering our affectionate greetings to you & Mrs Madison, and good
                            wishes for the health & happiness of you both
                        
                            
                                Edward Coles
                            
                        
                    If Payne is with you tell him his old favourite Mrs Hindman is, or about to be, married to Judge of the
                            Orphans Court of Baltimore—So I was told in Baltimore.